DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 9/23/2020. Claims 1-15 are pending, with claims 2-5 and 9-14 being withdrawn as directed to a non-elected invention. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2003/0124979, to Tanada et al. (“Tanada”), which is newly cited in this Action but corresponds to applicant-cited European Patent document EP 1 324 540 A2.
U.S. Patent Application Publication No. 2005/0014467, to Ishiwata et al. (“Ishiwata”), which is newly cited in this Action.

The following is a status listing of the pending claims:
Claims 2-5 and 9-14 are withdrawn from consideration as being directed to a non-elected invention.
Claim 8 is objected to for having minor informalities.
35 U.S.C. § 112(b) – Claim 15 is indefinite.
35 U.S.C. § 102(a)(1) – Claims 1, 6-8, and 15 are anticipated over Ishiwata; Claims 1 and 6-8 are anticipated over Tanada.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 9/23/2020 and 2/3/2021 are in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and have been considered by the examiner.

Election/Restrictions
Claims 2-5 and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/15/2022, however, the arguments are not persuasive.
Applicant's election with traverse of claims 1, 6-8, and 15 in the reply filed on 7/15/2022 is acknowledged. Applicant traverses on the grounds that: (1) claim 1 is generic and allowable, thus, claims 2-5 and 9-14 are also allowable; (2) there is no demonstrated separate utility among the subcombinations; and (3) no search burden has been demonstrated. See July Resp. at 8. These arguments are not found persuasive and thus the restriction is proper and made final.
Regarding the first argument, initially it is noted that claims 1 and 15 are directed to the combination, which serves as the basis for each subcombination groupings II through VI presented in the Restriction Requirement mailed 5/17/2022. As a result, since each dependent claim necessarily includes all limitations of its parent claims, claims 1 and 15 are included in the elected invention. That being said, and as shown in the rejections below, claims 1 and 15 are not allowable, thus, claims 2-5 and 9-14 are also not allowable and still withdrawn from consideration as being drawn to a non-elected invention. Even so, claims 2-5 and 9-14 may be rejoined if claim 1 is found allowable and any subsequent amendments of claim 1 (and thus also how those amendments further limit claims 2-5 and 9-14) have proper support under 35 U.S.C. § 112(a).
Regarding the second argument, Applicant does not provide any reasoning or rationale to rebut the previously presented separate utilities of subcombinations II through VI, thus, this argument is not persuasive.
Regarding the third argument, Applicant does not provide any reasoning or rationale to rebut the previously presented burden, in particular that each grouping is classified in a different area of the CPC. As a result, this argument is not persuasive.
For the reasons above, the requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 8 is objected to because of the following informalities: the phrase “separated from arbitrary” should be changed to “separated from an arbitrary” for grammar reasons. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites, “an information transmitting module for mutually transmitting a signal containing state information related to a state of each of the communication devices among the plurality of communication devices,” however, this limitation is indefinite. 
First, the term “mutually transmitting” lacks a point of reference. The claim recites that “each of the plurality of communication devices stores [the] information transmitting module,” which is “for mutually transmitting a signal”. It is unclear what is meant by “mutually transmitting” when each communication device has its own separate “module for mutually transmitting”. For example, it is unclear if “mutually” means that each communication device transmits at the same time, is only capable of transmitting at the same time, transmits the same “signal”, and if the devices do transmit at the same time, it is unclear how the devices will achieve this result.
Lastly, as noted in footnote 1 below, the specification describes the “information transmitting module” more specifically as each communication device transmitting their own respective advertisement signals (see e.g. Specification as filed, ¶¶ 73, 80), however, the claim language could be read as each device transmits the same signal with “state information related to a state of each of the communication devices”. This interpretation, however, does not seem to find adequate support beyond a verbatim claim language description in the specification. Thus, it is not entirely clear how to interpret this limitation.
For at least these reasons, claim 15 is indefinite under section 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanada.

Regarding claim 1, Tanada teaches:
A method for constructing a cluster-type network with a plurality of communication devices (Tanada, Fig. 6, ¶¶ 107-121, where each terminal is part of a cluster-type network, see also Figs. 1(a),(b) ¶ 57), comprising: 
transmitting signals containing state information related to states of the plurality of communication devices among the plurality of communication devices (Tanada, Fig. 6, step S304, each of the terminals 2, 3 transmits state positional relationship information, ¶ 112, where it is noted that all terminals, regardless of being a master or slave, contains the control and configuration information, thus, Terminal 1 of Fig. 6 would still have the corresponding program/software to transmit the state information signal); and 
constructing the cluster-type network so that one of the plurality of communication devices is set as a master unit according to a predetermined master-slave determination condition and based on the state information of each of the plurality of communication devices contained in the signals (Tanada, Fig. 6, step S305, ¶¶ 112-113, a decision is made as to which terminal will be the master and the rest are set as slaves based on the received positional information, see also Figs. 1(a),(b), ¶ 57).

Regarding claim 6, which depends from claim 1, Tanada further teaches “constructing the cluster-type network contains: performing an authentication process among the plurality of communication devices with a predetermined authentication condition to determine the plurality of communication devices to be used for constructing the cluster-type network, and constructing the cluster-type network with only the plurality of communication devices determined to be used for constructing the cluster-type network,” as recited in claim 6. Tanada, Fig. 6, step S301 is an authentication step in that a determination is made as to whether or not any slave device is outside the range of the master, and if so, then it is not “authenticated” and a new master must be chosen, otherwise, the device is considered “authenticated,” see ¶¶ 110-111.

Regarding claim 7, which depends from claim 6, Tanada further teaches “the predetermined authentication condition is whether or not the plurality of communication devices are located so as to be separated from each other within a predetermined separation distance, and wherein the cluster-type network is constructed from only the plurality of communication devices located so as to be separated from each other within the predetermined separation distance,” as recited in claim 7. Tanada, Fig. 6, step S301 is an authentication step in that a determination is made as to whether or not any slave device is outside the range of the master (i.e., a predetermined separation distance), and if so, then it is not “authenticated” and a new master must be chosen, otherwise, the device is considered “authenticated,” see ¶¶ 110-111.

Regarding claim 8, which depends from claim 6, Tanada further teaches “the predetermined authentication condition is whether or not a communication device is located so as to be separated from arbitrary one of the plurality of communication devices within a predetermined separation distance, and wherein the cluster-type network is constructed from only the plurality of communication devices located so as to be separated from the arbitrary one of the plurality of communication devices within the predetermined separation distance,” as recited in claim 8. Tanada, Fig. 6, step S301 is an authentication step in that a determination is made as to whether or not any slave device is outside the range of the master (i.e., a predetermined separation distance from an “arbitrary” one), and if so, then it is not “authenticated” and a new master must be chosen, otherwise, the device is considered “authenticated,” see ¶¶ 110-111.

Claims 1, 6-8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiwata.

Regarding claim 15, Ishiwata teaches:
A communication system constructed from a plurality of communication devices (Ishiwata, Fig. 13, at least devices 1301, 1302, 1303, 1304 are part of a communication system, ¶ 7), 
wherein each of the plurality of communication devices includes a processor and a memory connected to the processor (Ishiwata, Fig. 14, shows the structure of each of the devices 1301, 1302, 1303, 1304 in Fig. 13, in which each includes at least CPU 1401, 1407 and memories 1402, 1409 storing various programs (i.e., modules as claimed below), ¶¶ 70-73), 
wherein the memory of each of the plurality of communication devices stores: 
an information transmitting module for mutually transmitting a signal containing state information related to a state of each of the communication devices among the plurality of communication devices1 (Ishiwata, Fig. 1, steps 101, 102, ¶¶ 62, 69, indicate that each device sends a response to an inquiry with state information, such as “Bluetooth device addresses are stored as the number of Bluetooth device address discoveries”, which is indicative of a distance from the requesting device, see Fig. 13, ¶¶ 7, 133-134), and
a master-slave determination module for determining whether each of the communication devices should be set as a master unit or a slave unit according to a predetermined master-slave determination condition and based on the state information of each of the plurality of communication devices contained in the signal, and wherein a cluster-type network is constructed so that one of the plurality of communication devices is set as the master unit according to determination of the master-slave determination module (Ishiwata, Fig. 1, the steps after step 103 is a determination of whether or not the device should be set as a master (step 110) or a slave (step 113), see ¶¶ 63-69, and the network is generally shown in Fig. 13, ¶¶ 7, 133-134).

Regarding claim 1, there is recited a “method for constructing a cluster-type network with a plurality of communication devices” with steps that are of similar scope to the functions performed by the devices in the system of claim 15. As a result, claim 1 is also rejected as anticipated under section 102(a)(1) over Ishiwata for the same reasons as presented in the rejection of claim 15.

Regarding claim 6, which depends from claim 1, Ishiwata further teaches “constructing the cluster-type network contains: performing an authentication process among the plurality of communication devices with a predetermined authentication condition to determine the plurality of communication devices to be used for constructing the cluster-type network, and constructing the cluster-type network with only the plurality of communication devices determined to be used for constructing the cluster-type network,” as recited in claim 6. Ishiwata, Fig. 1, step 105 is an authentication step in that a determination is made as to whether or not a device is discoverable via a Bluetooth address acquisition, and if not, then it is not “authenticated”, otherwise, the device is considered “authenticated,” see ¶ 63, and a comparison is made such that the information is tabulated for determination of a new master device, see Figs. 10, 13, ¶¶ 133-134.

Regarding claim 7, which depends from claim 6, Ishiwata further teaches “the predetermined authentication condition is whether or not the plurality of communication devices are located so as to be separated from each other within a predetermined separation distance, and wherein the cluster-type network is constructed from only the plurality of communication devices located so as to be separated from each other within the predetermined separation distance,” as recited in claim 7. Ishiwata, Fig. 1, step 105 is an authentication step in that a determination is made as to whether or not a device is discoverable via a Bluetooth address acquisition (i.e., by a separation distance, see Fig. 13), and if not, then it is not “authenticated”, otherwise, the device is considered “authenticated,” see ¶ 63, and a comparison is made such that the information is tabulated for determination of a new master device, see Figs. 10, 13, ¶¶ 133-134.

Regarding claim 8, which depends from claim 6, Ishiwata further teaches “the predetermined authentication condition is whether or not a communication device is located so as to be separated from arbitrary one of the plurality of communication devices within a predetermined separation distance, and wherein the cluster-type network is constructed from only the plurality of communication devices located so as to be separated from the arbitrary one of the plurality of communication devices within the predetermined separation distance,” as recited in claim 8. Ishiwata, Fig. 1, step 105 is an authentication step in that a determination is made as to whether or not a device is discoverable via a Bluetooth address acquisition (i.e., by a separation distance, see Fig. 13, from an “arbitrary” one), and if not, then it is not “authenticated”, otherwise, the device is considered “authenticated,” see ¶ 63, and a comparison is made such that the information is tabulated for determination of a new master device, see Figs. 10, 13, ¶¶ 133-134.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2016/0105291 describes determining a “leader” (i.e., master) device among P2P devices based on a ranking and reachability information; U.S. Patent Application Publication No. 2002/0168943 describes selecting a slave device to be a master device based on signal strength (i.e., distance) evaluation. U.S. Patent No. 10,298,461 describes peer devices determining which will be a master device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This limitation is interpreted to mean that the plurality of communication devices in the system each (mutually) transmit a respective signal, where each of the signals has state information of the corresponding communication device. This is consistent with the specification as shown in Figure 4, 7, 10, 12, steps S140, S240, S410, S510 and corresponding descriptions.